252 F.2d 792
James L. McCRORY, as Director of Internal Revenue for theDistrict of Nebraska, Appellant.v.Madge C. SCOTT and Madge C. Scott, as Executrix of theEstate of Beeler E. Scott, Deceased.
No. 15924.
United States Court of Appeals Eighth Circuit.
Jan. 29, 1958.

1
Appeal from the United States District Court for the District of Nebraska.


2
Byron D. Strattan, Asst. U.S Atty., Omaha, Neb., for appellant.


3
Charles W. Baskins and C. L. Baskins, North Platte, Neb., for appellee.


4
Appeal from District Court dismissed, on dismissal of appeal filed by appellant.